Citation Nr: 0214421	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  00-04 813 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for renal cell carcinoma as 
a result of exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active duty service from June 1969 to 
December 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for renal cell carcinoma as a result of exposure to herbicide 
agents.  In March 2001, the Board remanded this matter to the 
RO to ensure compliance with the notification and duty to 
assist requirements of the Veterans Claims Assistance Act of 
2000 (VCAA).  


FINDINGS OF FACT

1.  The veteran had active service in Vietnam during the 
Vietnam era.

2.  The veteran's renal cell carcinoma is not recognized by 
VA as etiologically related to exposure to herbicide agents 
used in Vietnam.

3.  The record contains no competent medical evidence 
indicating a nexus between the veteran's current disability 
from renal cell carcinoma and exposure to herbicide agents 
during his service in Vietnam.


CONCLUSION OF LAW

Renal cell carcinoma was not incurred in or aggravated during 
active service, and is not due to exposure to herbicide 
agents.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of and Compliance with the VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002).  In this case the veteran has been so notified by the 
September 1999 rating decision, and by the February 2000 
statement of the case.  Further, by a letter dated in April 
2001, the veteran was informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
VA has complied with the VCAA notification requirements.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  In an April 2001 letter, the 
RO specifically advised the appellant that he could obtain 
private medical records and submit them to VA, or identify 
such records and request VA to obtain them.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The appellant has been 
informed that to substantiate his claim he should submit 
evidence showing that his renal cell carcinoma was caused by 
exposure to herbicides during his active military service.  
The veteran has had several opportunities to identify sources 
of evidence, including the claim he filed, his Notice of 
Disagreement, his substantive appeal, and the statements 
filed on his behalf by his representative.  The RO has 
obtained treatment records identified by the veteran.  The 
veteran has not provided information concerning additional 
evidence -- such as the names of treatment providers, dates 
of treatment, or custodians of records, either private, 
Federal agency, or service related -- which has not been 
obtained.

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.356(a) (2002).  The veteran has been 
afforded a VA examination.  

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2002), and is applicable to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45,620 and 
45,631-45,632 (Aug. 29, 2001).  VA has not been unable to 
obtain any records identified by the veteran or otherwise 
identified in the claims file.  Therefore, VA has no duty to 
notify the veteran of inability to obtain evidence.

II.  Analysis

The veteran contends that he has renal cell carcinoma as a 
result of exposure to Agent Orange in Vietnam during the 
Vietnam Era.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110 (West 1991); 38 C.F.R. § 3.303 (2002).  A 
disease associated with exposure to certain herbicide agents 
and listed in 38 C.F.R. § 3.309(e) (2002) will be considered 
to have been incurred in service under the circumstances 
outlined in 38 C.F.R. § 3.307(a)(6) (2002) even though there 
is no evidence of such disease during the period of service.

A veteran who, during active service, served in the Republic 
of Vietnam during the Vietnam era, and has a disease listed 
at 38 C.F.R. § 3.309(e) (2002), shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during service.  Diseases or 
disorders that have been positively associated with Agent 
Orange or other herbicide exposure are chloracne or other 
acneform diseases consistent with chloracne, porphyria 
cutanea tarda (PCT), acute and subacute peripheral 
neuropathy, Hodgkin's disease, non-Hodgkin's lymphoma, 
respiratory cancers, prostate cancer, multiple myeloma, and 
soft-tissue sarcomas.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2002).

For the reasons discussed below, the Board finds that the 
veteran's renal cell carcinoma is not related to his presumed 
exposure to Agent Orange during his service in Vietnam.

A service personnel record indicates that the veteran had 
service in the Republic of Vietnam during the Vietnam era 
from December 1969 to December 1970.  His military 
occupational specialty was power generating equipment 
operator and mechanic.

The veteran has current disability from renal cell carcinoma.  
The diagnosis was made based on a pathological study in 
August 1999.  The veteran underwent a radical left 
nephrectomy.

Although the veteran's service personnel records show that he 
had service in the Republic of Vietnam during part of his 
active duty service, his disability from renal cell carcinoma 
is not presumptively service connected.  The Secretary of VA 
has formally announced that a presumption of service 
connection based on exposure to herbicide exposure in Vietnam 
is not warranted for "any . . . condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  See 59 Fed. Reg. 341 
(Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996).  Renal 
cell carcinoma is not listed among the presumptive diseases.

Nonetheless, the veteran may still prevail in his claim 
regarding renal cell carcinoma if he can present competent 
medical evidence showing a nexus between herbicide exposure 
during service and his development of the kidney disorder.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In this case, the record contains some evdence that suggests 
that the veteran's exposure to herbicide agents may have 
rendered him more likely to develop renal cell carcinoma.  In 
a letter dated in October 1999, a private physician who had 
treated the veteran in August 1999 reported that the 
veteran's exposure to herbicides may have contributed to his 
development of renal cell carcinoma.  The physician noted 
that renal cell carcinoma is not listed as a disease 
recognized by VA as related to herbicide exposure.  According 
to the physician

. . . there certainly is statistical 
likelihood that exposure to agent orange 
could certainly decrease his immunologic 
competence and thus be more likely to 
develop certain diseases such as renal 
cell carcinoma, etc.

The veteran was afforded a VA examination in February 2002.  
The physician reviewed the veteran's claims folder and his 
medical history.  He noted that the veteran had not had a 
recurrence of his kidney tumor.  The physician reported that 
to his knowledge and according to a search of medical 
publications, there is no reported relationship between renal 
cell carcinoma and Agent Orange exposure.

In deciding this claim, the Board must weigh the evidence 
that supports and is against the claim.  The Board notes that 
the physician who performed the August 1999 nephrectomy 
observed that the renal cell carcinoma is not recognized as a 
disease related to herbicide exposure.  Further his statement 
in support of the veteran's claim is conjectural, in that he 
referred to a mere possibility that herbicide exposure could 
reduce immunologic competence which might possibly lead to 
development of a disease such as renal cell carcinoma.

Therefore, the Board has afforded more weight to the 
unequivocal opinion of the VA physician who conducted the 
February 2002 VA examination.  That physician reviewed the 
veteran's claims folder, researched the medical issue and 
concluded that there was no relationship between the 
veteran's renal cell carcinoma and herbicide exposure.

The veteran's own assertions that his renal cell carcinoma is 
related to exposure to Agent Orange in Vietnam are afforded 
no probative weight in the absence of evidence that he has 
the expertise to render a medical opinion about the diagnosis 
and etiology of his current skin disorder.  See Espiritu v. 
Derwinski,  2 Vet. App. 429 (1992).

The Board has reviewed the entire record.   In the absence of 
medical evidence that the veteran has a disease which gives 
rise to the presumption of service connection, and with the 
preponderance of the evidence in the absence of evidence that 
indicates an actual causal relationship between his herbicide 
exposure and the development of the claimed kidney disorder, 
the Board concludes that service connection for renal cell 
carcinoma, claimed due to exposure to Agent Orange is not 
warranted.  

The appellant, through his representative, has asserted that 
the doctrine of benefit of the doubt requires that service 
connection be granted for renal cell carcinoma.  That 
doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991).  However, in this case, after weighing the evidence, 
the Board does not find the evidence for and against the 
claim is in relative equipoise.  Therefore, the benefit of 
the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
must be applied only when the evidence is in relative 
equipoise).


ORDER

Service connection for renal cell carcinoma, claimed as due 
to exposure to herbicide agents, is denied.



		
	JEFFREY J. SCHUELER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

